Citation Nr: 1533645	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant in this case is the Veteran's surviving spouse, who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A that allows substitution following the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010 (2014)).  Under this statute, an eligible person may  substitute for the veteran in a "pending claim": a claim filed by the veteran that is still awaiting a decision from the Agency of Original Jurisdiction (AOJ) at the time of the veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 CFR § 3.1010.  Such a request must be filed not later than one year after the date of the veteran's death.  38 U.S.C.A. § 5121A.  A person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ."; the veteran's spouse is one such person.  Id.; U.S.C.A. § 5121(a).  In November 2011, the appellant filed a request to substitute for the Veteran in the claims under appeal at the time of his death.  Because this request was filed within a year of the Veteran's September 2011 death, the claim listed on the first page of this decision is properly before the Board, with the appellant substituting for the deceased Veteran.

The appeal was previously before the Board in December 2013 and was remanded for additional development.  It has now returned to the Board for further appellate action.

An additional issue - entitlement to a total disability based on individual unemployability (TDIU) - has been raised by the record but has not been adjudicated by the AOJ.  Before the Veteran's death, his agent filed an additional claim for TDIU in a September 2010 correspondence.  A claim for TDIU was therefore pending at the time of the Veteran's death and his surviving spouse is properly substituted as the appellant in the claim.  Because the issue of TDIU has been properly raised but not adjudicated by the AOJ, the Board does not have jurisdiction over it.  The issue of TDIU is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

Squamous cell carcinoma of the left tonsil was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted for squamous cell carcinoma (SCC) of the left tonsil, as it was incurred due to the Veteran's herbicide exposure during active service in the Republic of Vietnam.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning to the facts of the case, the Board finds that the record establishes the first element of a service connection claim: a current disability.  A private  pathologist diagnosed the Veteran's tonsil cancer in June 2009; the VA Medical Center (VAMC) confirmed the diagnosis in August 2009.  The record therefore demonstrates a current disability.

With regard to the second element of a service connection claim (an in-service injury), the Board finds this element is also established.  VA presumes herbicide exposure for any veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran's service in Vietnam during this period is verified in the record; his exposure to herbicides is therefore presumed and he meets the requirement of an in-service injury.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

As to the third element of a service connection claim - a causal relationship between the Veteran's current disability and in-service injury - the Board finds that the record does not establish such a relationship between the Veteran's tonsil cancer and military service.  Service records are negative for SCC-related complaints or treatment and physical examination of the Veteran's throat was normal at the October 1965 separation examination.  The Veteran also specifically denied experiencing a history of tumors, growths, or cancer on the accompanying report of medical history.

There is also no evidence of tonsil cancer within a year from the Veteran's separation from active duty service, which bars service connection on a presumptive basis as a chronic disease.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of tonsil cancer dates from May 2009, almost 43 years after service, when the Veteran's dentist noticed a mass on the Veteran's left tonsil.  The condition was not diagnosed until a month later, in June 2009, when a  pathology report diagnosed SCC of the left tonsil.  The absence of any clinical evidence for decades after service weighs against a finding that the Veteran's tonsil cancer was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Demonstrating a chronic disease in service or within one year of discharge is not the only presumption available to show causal relationship and establish the third element of service connection.  VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  As noted above, the Veteran has verified service in Vietnam and his exposure to herbicides is consequently presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

The evidence establishes, however,  that the Veteran's tonsil cancer is not a disease presumptively associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.   The regulations expressly identify respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft tissue sarcoma as diseases associated with exposure to certain herbicide agents.  The June 2014 VA examination report specifically addressed the classification of tonsil cancer, declaring that it is an oropharyngeal cancer, not a respiratory cancer.  The Veteran's private physician also identified the Veteran's cancer as affecting the pharynx and not the respiratory system in an October 2009 letter.  Oropharyngeal/pharynx cancer is not a disease presumptively associated with herbicide exposure; therefore the Veteran's SCC of the left tonsil is not presumptively associated with his in-service herbicide exposure.   See 38 C.F.R. § 3.309(e).  
This does not end the analysis, however.  The United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disability, the Board will determine whether service connection is warranted because the disability is directly due to active duty service, to include exposure to herbicides.

The record contains competent evidence weighing both for and against the appellant's claim.  First, the record contains a September 2009 letter from a researcher at the Institute of Medicine (IOM).  Although this evidence was submitted in support of this claim, the Board notes that the September 2009 letter specifically states that the IOM found there was insufficient evidence to link tonsil cancer with herbicide exposure.  The IOM researcher supported conducting further study into whether tonsil cancer rates are elevated among Vietnam veterans, but did not actually provide an opinion lending any support to the appellant's claim.  

The appellant additionally submitted an October 2009 letter written by one of the Veteran's treating oncologists linking the Veteran's tonsil cancer to in-service herbicide exposure.  This medical opinion was not accompanied by any supportive rationale and is therefore of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed").

In contrast, the record contains two probative VA medical opinions weighing against the claim.  An August 2009 VAMC oncology clinic note stated that the tonsil cancer was more than likely caused by a virus - HPV in 90 percent of cases - especially given the Veteran's limited smoking history.  Likewise, a June 2014 VA examiner affirmed that the Veteran's tonsil cancer had a less than 50 percent probability of being related to herbicide exposure.  The VA examiner cited to current medical research that the primary cause of tonsil cancer in non-smokers is HPV.  The Board finds these opinions probative and gives them substantial weight because they were accompanied by sound, fully articulated rationale.  See id. 

The Board has considered the medical evidence and finds that it clearly weighs against the claim for service connection for SCC of the left tonsil.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference;  instead, the Board decides what weight should be given to a medical opinion based on the reasoning employed to support its conclusion and the extent to which the physician reviewed prior clinical records and other evidence.   See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the appellant and the Veteran provided several pieces of evidence in support of the claim.  The Board observes, however, that the September 2009 letter from the IOM researcher actually weighs against a finding of service connection as it states the organization was unable to identify a relationship between herbicide exposure and tonsil cancer.  In addition, while one of the Veteran's oncologists provided a medical opinion linking the Veteran's tonsil cancer to service, this letter does not reference any facts of the case and provides no reasoning for its conclusion.  In contrast, the Board finds the opinions of the August 2009 VAMC physician and June 2014 VA examiner are persuasive because they reference the facts of the Veteran's case, articulate a rationale, and cite to current medical research.  The oncologist's October 2009 medical opinion is therefore outweighed by the other medical evidence of record.

Service connection is also possible for certain chronic disabilities - including malignant tumors - based on a continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the neither the Veteran nor the appellant allege the Veteran experienced continuous symptoms of tonsil cancer since service.  In fact, the Veteran's VA treatment records clearly document the onset of symptoms in May 2009 when his halitosis prompted a visit to the dentist and the identification of a left tonsillar mass.  Therefore, service connection under 38 C.F.R. § 3.303(b) on the basis of continuous symptoms since service is not warranted.  

Finally, the Board has also considered statements from the Veteran and the appellant connecting the Veteran's tonsil cancer to in-service herbicide exposure, but as lay persons, neither is competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Thus, their opinions as to the cause of the Veteran's cancer simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the Board finds the record demonstrates the first two elements of a service connection claim but does not establish the third: a nexus between the disability and the in-service injury.  The Veteran's tonsil cancer is not presumptively linked to service as a chronic disease, is not presumptively service connected due to herbicide exposure, is not directly service connected to herbicide exposure, and was not continuously symptomatic since service.  The Board therefore concludes that the evidence is against a causal relationship between the Veteran's military service and his SCC of the left tonsil.
  
Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
	
Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2009 letter.  See Dingess  v. Nicholson, 19 Vet. App. 473 (2006).  Although the notice letter was provided to the Veteran prior to his death and not to the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A and is therefore deemed to have received the notice issued to the Veteran.

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The appellant reported in a letter received in June 2012 that the Veteran was treated by a variety of private providers.  VA contacted the appellant in a February 2014 letter and asked her to clarify the Veteran's treatments, provide any records in her possession, and authorize VA to obtain copies of any available records of this treatment on his behalf.  No response to this request was received.  

As noted above, VA's "duty to assist" includes not only a responsibility to help a claimant obtain relevant records but also an obligation to provide a medical examination in certain cases.  38 C.F.R. § 3.159(c).  VA provided a review and medical opinion in June 2014 addressing this claim.  The June 2014 examiner found that it was less likely than not that the Veteran's tonsil cancer was related to in-service herbicide exposure.  The examiner noted that the primary cause of tonsil cancer in non-smokers is HPV.  The examiner then speculated  that the Veteran's HPV status could be assessed using an archived biopsy specimen from the Veteran.  The Board has no indication that such a biopsy specimen is available for testing: the private biopsy and VAMC confirmation biopsy took place six years ago in June and July 2009, respectively, and treatment records do not indicate that the specimens were archived.  The Board finds that remanding for additional testing of a conjectural sample that likely does not exist would be futile and only serve to further delay the claim.  Thus, the Board is satisfied that VA has provided sufficient notice and assistance in this case.   

In addition, the Board finds that VA has complied with both of the Board's December 2013 remand orders.  First, in response to the remand, VA contacted the appellant with a February 2014 letter asking her to send VA any treatment records in her possession related to the Veteran's claimed condition.  The February 2014 letter also specifically requested records from the doctors named in her statement received in June 2012, or alternatively, a medical release form authorizing VA to obtain the records on her behalf.  VA received no response to the February 2014 letter.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the claimant's responsibility to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  VA contacted the appellant seeking additionally information and allowed an appropriate amount of time for the appellant to respond; thus, VA has met the requirements of the first remand order.   

Second, as directed in the remand, the AOJ forwarded the record to a VA examiner for a review and advisory medical opinion on two specific questions: (1) is the Veteran's tonsil cancer a respiratory cancer? and (2) if the tonsil cancer is not a respiratory cancer, is it at least as likely as not related to service, to include exposure to herbicide?  The June 2014 VA medical opinion addresses both questions, and as noted above, is accompanied by a full rationale.  After allowing an appropriate period for the appellant to respond following the VA medical opinion, the AOJ readjudicated this case in an April 2015 supplemental statement of the case (SSOC). 

It is clear from the above that VA has done its utmost to develop the evidence with respect to the appellant's claim; any failure to obtain records of treatment identified by the appellant rests with the appellant herself.  Therefore, VA has complied with the remand orders of the Board.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure,  is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


